11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                           * From the 238th District Court
                                                of Midland County,
                                                Trial Court No. CR53839.

Vs. No. 11-20-00153-CR                        * September 9, 2021

Richard Bernardina Salga Loya,                * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court, and we remand this cause to the trial court for
further proceedings consistent with this opinion.